Citation Nr: 0925075	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  04-43 237	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injuries to all extremities.

2.  Entitlement to service connection for peripheral vascular 
disease of all extremities secondary to cold injuries.

3.  Entitlement to service connection for peripheral 
neuropathy of all extremities as secondary to cold injuries.
 
4.  Entitlement to service connection for headaches secondary 
to cold injuries. 

5.  Entitlement to service connection for vertigo with 
dizziness and nausea secondary to cold injuries.

6.  Entitlement to service connection for tinea pedis 
secondary to cold injuries.

7.  Entitlement to service connection for onychomycosis 
secondary to cold injuries.

8.  Entitlement to service connection for sinusitis also 
claimed as allergic rhinitis, to include as secondary to cold 
injuries.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1954 to October 1957.  He also served in the Texas 
Army National Guard from January 1979 to May 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in October 2001 and in 
September 2004, of a Department of Veterans' Affairs (VA), 
Regional Office (RO).

On the claim of service connection for sinusitis, also 
claimed as allergic rhinitis, in a rating decision in October 
2001, the RO denied the claim and the Veteran filed a timely 
notice of disagreement in May 2002.  The RO issued a 
statement of the case in May 2003.  In August 2003, the 
Veteran submitted a statement, which the Board construes as 
intent to perfect the appeal of the claim. Therefore, claim 
of service connection for sinusitis, also claimed as allergic 
rhinitis, is properly before the Board.

In a statement in writing in December 2004, in accordance 
with 38 C.F.R. § 20.204(b), the Veteran withdrew from his 
appeal the claim for increase for bilateral hearing loss. 

The claims are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran contends that while in service he was stationed 
in South Korea during the harshest winter ever recorded 
between 1955 and 1956.  He stated he slept in a tent with a 
non-working heater while snowdrifts from snowstorms 
accumulated higher than 20 or 30 feet.  As a result, he 
asserts that he was exposed to extreme cold weather 
conditions without adequate protection and consequently 
suffered cold injuries in all his extremities, which caused 
him to develop peripheral vascular disease and peripheral 
neuropathy of all extremities, headaches, vertigo, tinea 
pedis, onychomycosis, and sinusitis, also claimed as allergic 
rhinitis. 

The Veteran reported that he was in South Korea from February 
1955 to August 1956.  Approximately 4 months later in the 
fall of 1956, he returned to South Korea and stayed there 
until his discharge in October 1957.

In April 2004, the Joint Services Records Research Center 
(JSRRC) reported that the Veteran's personnel file had been 
destroyed by a fire and could not be reconstructed.  Although 
a copy of the Veteran's DD-214 was associated with the claims 
file, it is mostly illegible.  Nonetheless it is apparent 
that the Veteran served in the U. S. Army and had over 2 
years of foreign service. His military occupational specialty 
was personnel specialist and deployment manager.  The Veteran 
was assigned to the Headquarters and Service Company, 3rd 
Engineer Battalion (C). 

Although the evidence shows that the RO made a request to 
JSRR to research the Veteran's unit history, JSRR only 
provided a statement verifying that the 3rd Engineer 
Battalion was stationed in Korea from January 1954 to October 
1967.  As the record does not contain sufficient evidence to 
decide the claims, further evidentiary development is 
necessary under the duty to assist.   38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to verify the 
location and time periods while 
stationed in South Korea. 


2. Make a second request the U.S. Army 
and Joint Services Records Research 
Center to furnish the unit history and 
lessons learned of Headquarters and 
Service Company, 3rd Engineer Battalion 
(C), for the period of February 1955 to 
August 1956 and November 1956 to 
October 1957.  If no records can be 
found, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e).

3. After the above development is 
completed, adjudicate the claims.  If 
any decision remains adverse to the 
Veteran, furnish him and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




